UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7699



JAMES WAYNE CAVINESS,

                                           Petitioner - Appellant,

          versus


J. R. HUNT, JR., Superintendent for the Colum-
bus Correctional Institute,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-98-386)


Submitted:   September 8, 2000        Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


James Wayne Caviness, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Wayne Caviness seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).     We have reviewed the record and the

district court’s opinion and find no reversible error in its

determination that assuming Caviness’ claims are preserved for fed-

eral review, they are meritless.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on this reasoning of

the district court.   See Caviness v. Hunt, No. CA-98-386 (W.D.N.C.

Dec. 6, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the order from which Caviness appeals was filed on
December 2, 1999, it was entered on the district court’s docket
sheet on December 6, 1999.    December 6, 1999, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 2